


Exhibit 10(a)


Amendment to Long-Term Incentive Compensation Plan, Effective January 1, 2016




Amendment to the
Wells Fargo & Company Long Term Incentive Compensation Plan
(As Amended and Restated Effective as of April 23, 2013)


Effective January 1, 2016, Section 13 of the Wells Fargo & Company Long Term
Incentive Compensation Plan is amended in its entirety to read in full as
follows:


13.
Nontransferability of Rights. Unless the Committee provides otherwise with
respect to transfers to a Participant’s family members or to trusts or
partnerships for the benefit of a Participant or the Participant’s family
members, (i) no rights under any Award will be assignable or transferable and no
Participant or Beneficiary will have any power to anticipate, alienate, dispose
of, pledge or encumber any rights under any Award, and (ii) the rights and the
benefits of any Award may be exercised and received during the lifetime of the
Participant only by the Participant or by the Participant’s legal
representative. The Participant may, by completing and executing a beneficiary
designation in the form prescribed by the Company, which is delivered to and
accepted by the Company, designate a beneficiary to receive any payment and/or
exercise any rights with respect to outstanding Awards upon the Participant’s
death to the extent such designations are permitted and enforceable under
applicable law as determined by the Company. If at the time of the Participant’s
death there is not on file a fully effective designation of beneficiary, or if
the designated beneficiary did not survive the Participant, the person or
persons surviving at the time of the Participant’s death in the first of the
following classes of beneficiaries in which there is a survivor, shall have the
right to receive any payment and/or exercise any rights with respect to
outstanding Awards, share and share alike:

(a)
The Participant’s spouse or domestic partner.

(b)
The Participant’s biological and adopted children, except that if any of his or
her children predecease the Participant but leave descendants surviving the
Participant, such descendants shall take by right of representation the share
their parent would have taken if living.

(c)
The Participant’s parents.

(d)
The Participant’s brothers and sisters.

(e)
The Participant’s estate.






--------------------------------------------------------------------------------




If a beneficiary survives the Participant but dies before receiving any payment
and/or exercising any rights with respect to outstanding Awards (or the
beneficiary’s share of any payment and/or rights in case of more than one
beneficiary), that beneficiary’s share of any payment and/or rights with respect
to outstanding Awards will be payable to or exercisable by the beneficiary’s
estate.


For all purposes under this Plan, the following terms have the meanings assigned
to them below
(1)     The term “spouse” means a person to whom the Participant is legally
married at the relevant time under the laws of any U.S. or foreign jurisdiction
having the legal authority to sanction marriages, including the common-law
spouse of a Participant in a legally recognized common-law marriage. The term
“spouse” does not include an individual who has entered into a registered
domestic partnership, civil union or other similar formal relationship with a
Participant recognized under the law of any U.S. or foreign jurisdiction that is
not denominated as a marriage under the laws of that U.S. or foreign
jurisdiction. Notwithstanding any provision of this Plan to the contrary, this
provision shall be construed in accordance with Federal law.


(2)    The term “domestic partner” means a person who is not the spouse of the
Participant as defined in subsection (1) of this section, but who at the
relevant time is the Participant's significant other (together referred to as
“partners”) with whom the Participant lives and shares financial responsibility.
A domestic partner may be the same gender as the Participant or of opposite
gender. A person will be considered a domestic partner of the Participant if the
person and the Participant are joined in a civil union (or other similar formal
relationship) that is recognized as creating some or all of the rights of
marriage under the laws of the state or country in which the union was created,
but which is not denominated or recognized as marriage under the laws of that
state or country. A person will be considered a domestic partner of the
Participant if the Participant or other person can provide a domestic
partnership certificate to the Plan Administrator from a city, county, state or
country which offers the ability to register a domestic partnership. A person
who is not joined in civil union (or similar formal relationship) and is not
registered in a domestic partnership with the Participant will not be considered
a domestic partner unless the Participant and/or domestic partner provide
sufficient evidence to the Plan Administrator that all of the following
requirements are satisfied:


(a)    The partners have shared a single, intimate, and committed relationship
of mutual caring for at least six months and intend to remain in the
relationship indefinitely.
(b)    The partners reside together in the same residence and have lived in a
spouse-like relationship for at least six months.
(c)    The partners are not related by blood or a degree of closeness which
would prohibit marriage under the law of the state in which they

2

--------------------------------------------------------------------------------




reside.
(d)    Neither partner is married to another person under federal, state, or
common law, and neither has another domestic partner or is a member of another
domestic partnership.
(e)    Each partner is mentally competent to consent or contract.
(f)    Both partners are at least 18 years of age.
(g)    The partners are financially interdependent, are jointly responsible for
each other’s basic living expenses, and are able to provide documents proving at
least three of the following situations to demonstrate such financial
interdependence:
(i)
Joint ownership of real property or a common leasehold interest in real
property.



(ii)
Common ownership of an automobile.



(iii)
Joint bank or credit accounts.



(iv)
A will which designates the other as primary beneficiary.



(v)
A beneficiary designation form for a retirement plan or life insurance policy
signed and completed to the effect that one partner is a beneficiary of the
other.



(vi)
Designation of one partner as holding power of attorney for health care
decisions for the other.










3

--------------------------------------------------------------------------------




Form of Performance Share Award Agreement for Grants on or after February 23,
2016
Brackets identify provisions that may vary depending on the particular grant,
grant recipient
and/or other relevant factor.


WELLS FARGO & COMPANY
LONG-TERM INCENTIVE COMPENSATION PLAN
PERFORMANCE SHARE AWARD AGREEMENT


Name:
 
Grant Date:
 
I.D. Number:
 
Target Award Number
of Performance Shares:
 



1.
Award. Wells Fargo & Company (the “Company”) has awarded you Performance Shares
to provide an incentive for you to remain in the employment of the Company or an
Affiliate and provide valuable services to the Company or an Affiliate. The
target number of Performance Shares (“Target Award Number”) awarded you [if
award agreement posted on plan administrator’s website: is identified as the
“Total Granted” on the acknowledgement screen for your grant on this website]
[if award agreement not posted: is set forth above]. The Target Award Number is
subject to upward and downward adjustments based on Company performance during
the [performance period] (the “Performance Period”) as set forth on Exhibit A.
The “Final Award Number” is the number of Performance Shares awarded to you
under this Award Agreement after adjusting the Target Award Number in accordance
with Exhibit A. This Award Agreement also grants Performance Shares with respect
to dividend equivalents as provided in paragraph 4. Each Performance Share
entitles you to receive one share of Wells Fargo & Company common stock ("Common
Stock") contingent upon earning such Performance Share based on the Company
performance criteria set forth on Exhibit A, vesting as set forth in paragraph 2
and subject to the other terms and conditions set forth in the Company’s
Long‑Term Incentive Compensation Plan, as may be amended from time to time (the
“Plan”) and this Award Agreement, including the performance conditions in
paragraph 8, Exhibits A and B hereto and the attached Wells Fargo Agreement
Regarding Trade Secrets, Confidential Information, and Non-Solicitation.



2.
Vesting. Except as otherwise provided in this Award Agreement, the Final Award
Number of Performance Shares will vest on the Determination Date as set forth on
Exhibit A (“Determination Date”), subject to the performance conditions in
paragraph 8, which apply through the Settlement Date. Shares of Common Stock
will be issued to you or, in case of your death, your Beneficiary determined in
accordance with the Plan. You will have no rights as a stockholder of the
Company with respect to your Performance Shares (including any Performance
Shares with respect to dividend equivalents as provided below) until settlement.
However, you may be entitled to dividend equivalents as set forth in paragraph
4. Except as otherwise provided in the Plan or this Award Agreement, vested
Performance Shares will be settled and distributed in shares of Common Stock on
[applicable date] (the “Settlement Date”).



3.
Termination.

(a)
If prior to [end of Performance Period] you cease to be an Employee due to your
death, the Target Award Number of Performance Shares under this Award Agreement
after giving effect to any Net Operating Loss adjustments determined in
accordance with Exhibit A for any years in the Performance Period completed
prior to the year in which you die (and any Performance Shares with respect to
dividend equivalents as provided below) will immediately vest upon the date of
your death and will be distributed to your Beneficiary in shares of Common Stock
between January 2 and March 1 of the year following the year in which you die.
If you cease to be an Employee due to your death on or after [end of Performance
Period] and prior to the Determination Date, the Final Award Number of
Performance Shares under this Award Agreement (and any Performance Shares with
respect to dividend equivalents as provided below) will vest upon the
Determination Date and will be distributed to your Beneficiary on [applicable
date]. Notwithstanding the


4

--------------------------------------------------------------------------------




foregoing, if by the applicable last payment date set forth herein your
Beneficiary has not presented evidence deemed satisfactory by the Company to
allow transfer of the shares of Common Stock to the Beneficiary under applicable
laws, the Company may treat all Performance Shares awarded hereby as cancelled,
in which case the Company shall have no obligation to issue shares of Common
Stock or benefits in lieu of such shares to your Beneficiary and shall have no
liability therefor.


(b)
If prior to the Determination Date you have an involuntary Separation from
Service due to (i) application of the Company’s Extended Absence Policy to you
in connection with a Disability, (ii) your displacement and receipt of an
immediate lump sum severance benefit, placement on a Salary Continuation Leave
of Absence or placement on another leave of absence associated with your
displacement which will result in your receipt of a severance benefit in
connection with that leave, or (iii) the Company or an Affiliate entering into a
corporate transaction with another company (the “buyer”) (including a
transaction where the buyer acquires all or any portion of the assets, stock or
operations of the Company or Affiliate) and pursuant to the terms of the
transaction your continuing in employment with the buyer after completion of the
transaction, then the Final Award Number of Performance Shares under this Award
Agreement (and any Performance Shares with respect to dividend equivalents as
provided below) will vest upon the Determination Date and will be distributed to
you (or your Beneficiary if you have died before such distribution) in shares of
Common Stock on [applicable date], subject to the performance conditions in
paragraph 8 below. For purposes of this Award, the term “Separation from
Service” is determined by the Company in accordance with Section 409A (as
defined in paragraph 12 below) and in accordance with the definition set forth
on Exhibit B to this Award Agreement, which definition is incorporated by
reference herein. For purposes of this Award, the term “Disability” is defined
as set forth on Exhibit B to this Award Agreement, which definition is
incorporated by reference herein. Notwithstanding the foregoing, if you die
following any such involuntary Separation from Service and prior to [end of
Performance Period], the Target Award Number of Performance Shares under this
Award Agreement after giving effect to any Net Operating Loss adjustments
determined in accordance with Exhibit A for any years in the Performance Period
completed prior to the year in which you die (and any Performance Shares with
respect to dividend equivalents as provided below) will immediately vest and
will be distributed to your Beneficiary in accordance with paragraph 3(a) above.



(c)
If prior to the Determination Date, the Affiliate that employs you incurs a
Change in Control and you do not continue employment with the Company or another
Affiliate immediately after the Change in Control, then the Final Award Number
of Performance Shares under this Award Agreement (and any Performance Shares
with respect to dividend equivalents as provided below) will continue to vest
upon the Determination Date and will be distributed to you (or your Beneficiary
if you have died before such distribution) in shares of Common Stock on
[applicable date], subject to the conditions and restrictions in paragraphs 7
and 8 below. For purposes of this Award, the term “Change in Control” is defined
as set forth on Exhibit B to this Award Agreement, which definition is
incorporated by reference herein. Notwithstanding the foregoing, if you die
following such event and prior to [end of Performance Period], the Target Award
Number of Performance Shares under this Award Agreement after giving effect to
any Net Operating Loss adjustments determined in accordance with Exhibit A for
any years in the Performance Period completed prior to the year in which you die
(and any Performance Shares with respect to dividend equivalents as provided
below) will immediately vest and will be distributed to your Beneficiary in
accordance with paragraph 3(a) above.



(d)
If prior to the Determination Date you have a Separation from Service for a
reason other than Cause and you have satisfied the definition of Retirement
under the Plan on your Separation from Service date or you satisfy the
definition of Retirement following your Separation from Service date at the end
of an approved leave of absence not to exceed six months, the Final Award Number
of Performance Shares under this Award Agreement (and any Performance Shares
with respect to dividend equivalents as provided below) will continue to vest
upon the Determination Date and will be distributed to you (or your Beneficiary
if you have died before such distribution) in shares of Common Stock on
[applicable date] subject to the conditions and restrictions in paragraphs 7, 8
and 9 below, and provided that beginning immediately after you cease to be an
Employee and continuing until the Determination Date you satisfy each of the
following conditions (“vesting conditions”): (i) you comply with the terms of
the attached Wells Fargo Agreement Regarding Trade Secrets, Confidential
Information, and Non-Solicitation, which agreement is incorporated by reference


5

--------------------------------------------------------------------------------




herein, (ii) you do not express any derogatory or damaging statements about the
Company or any Affiliate, the management or the board of directors of the
Company or any Affiliate, the products, services or the business condition of
the Company or any Affiliate in any public way or to anyone who could make those
statements public, and (iii) to the fullest extent enforceable under the
applicable state law, you do not perform services as an officer, director,
employee, consultant or otherwise for any business which is in competition with
any line of business of the Company or any Affiliate for which you had executive
responsibilities while you were employed by the Company or any Affiliate
(including predecessors thereof) and which does business in any location in the
geographic footprint of the Company or any Affiliate in which you had executive
responsibilities. For purposes of this Award, the term “Cause” is defined as set
forth on Exhibit B to this Award Agreement, which definition is incorporated by
reference herein. Notwithstanding the foregoing, if you die following your
Retirement and prior to [end of Performance Period] and have satisfied the
vesting conditions set forth above through your date of death, the Target Award
Number of Performance Shares under this Award Agreement after giving effect to
any Net Operating Loss adjustments determined in accordance with Exhibit A for
any years in the Performance Period completed prior to the year in which you die
(and any Performance Shares with respect to dividend equivalents as provided
below) will immediately vest and will be distributed to your Beneficiary in
accordance with paragraph 3(a) above.


(e)
If you incur a Separation from Service other than for a reason described in
paragraph 3(a), 3(b), 3(c) or 3(d), or you fail to comply with any applicable
vesting condition (including the vesting conditions set forth in
paragraph 3(d)), any then unvested Performance Shares awarded hereby (including
any Performance Shares with respect to dividend equivalents as provided below)
will immediately terminate without notice to you and will be forfeited. For
avoidance of doubt, a “Separation from Service other than as described in
paragraph 3(a), 3(b), 3(c) or 3(d)” includes, without limitation, a voluntary
Separation from Service that does not constitute a Retirement and an involuntary
Separation from Service for Cause.



4.
Dividend Equivalents. During the period beginning on the Grant Date and ending
on the Settlement Date for the Performance Shares or the date the Performance
Shares are forfeited or cancelled, whichever occurs first, if the Company pays a
dividend on the Common Stock, you will automatically receive, as of the payment
date for such dividend, dividend equivalents in the form of additional
Performance Shares based on the amount or number of shares that would have been
paid on the Final Award Number of Performance Shares (or the NOL Adjusted Target
Award Number of Performance Shares as applicable under paragraphs 3(a), 3(b),
3(c) and 3(d)) had they been issued and outstanding shares of Common Stock as of
the record date and, if a cash dividend, the closing price of the Common Stock
on the New York Stock Exchange as of the dividend payment date. You will also
automatically receive dividend equivalents with respect to such additional
Performance Shares, to be determined in the same manner. Performance Shares
granted with respect to dividend equivalents will be subject to the same vesting
schedule and other terms and conditions as the underlying Performance Shares,
including the Company’s right of recoupment or forfeiture, and will be
distributed in shares of Common Stock when, and if, the underlying Performance
Shares are settled and distributed.



5.
Tax Withholding. The Company will withhold from the number of shares of Common
Stock otherwise issuable hereunder (including with respect to dividend
equivalents) a number of shares necessary to satisfy any and all applicable
federal, state, local and foreign tax withholding obligations and
employment-related tax requirements (“Tax-Related Items”). In addition, the
Company (or your employer, if different) may withhold from your compensation any
and all applicable Tax-Related Items in the event all or a portion of the
Performance Shares are treated as taxable prior to or other than on the vesting
date set forth in paragraph 2 above and the number of shares of Common Stock
otherwise issuable (if any) is insufficient to satisfy such Tax-Related Items
withholding obligations. Finally, you shall pay to the Company (or your
employer, if different) any amount of Tax-Related Items that the Company or your
employer may be required to withhold or account for as a result of your
participation in the Plan that cannot be satisfied by the means previously
described. The Company may refuse to issue or deliver the shares of Common Stock
if you fail to comply with your obligations in connection with the Tax-Related
Items.




6

--------------------------------------------------------------------------------




6.
Nontransferable. Unless the Committee provides otherwise, (i) no rights under
this Award will be assignable or transferable, and neither you nor your
Beneficiary will have any power to anticipate, alienate, dispose of, pledge or
encumber any rights under this Award, and (ii) the rights and the benefits of
this Award may be exercised and received during your lifetime only by you or
your legal representative.



7.
Other Restrictions; Amendment. The issuance of Common Stock hereunder is subject
to compliance by the Company and you with all legal requirements applicable
thereto, including tax withholding obligations, and with all applicable
regulations of any stock exchange on which the Common Stock may be listed at the
time of issuance. Subject to paragraphs 12 and 13 below, the Committee may, in
its sole discretion and without your consent, reduce, delay vesting, modify,
revoke, cancel, impose additional conditions and restrictions on or recover all
or a portion of this Award if the Committee deems it necessary or advisable to
comply with applicable laws, rules and regulations. This Award is subject to any
applicable recoupment or “clawback” policies of the Company, as amended from
time to time, and any applicable recoupment or clawback requirements imposed
under laws, rules and regulations.



8.
Performance Conditions. This Award is fully conditioned on and subject to
performance adjustments, which include the right of the Committee to cancel all
or any unpaid portion of an Award, if the Committee determines in its sole
discretion that:

▪
You engage in misconduct which has or might reasonably be expected to have
reputational or other harm to the Company or any conduct that constitutes Cause;

▪
You engage in misconduct or commit a material error that causes or might
reasonably be expected to cause significant financial or reputational harm to
the Company or your business group;

▪
The Award was based on materially inaccurate performance metrics, whether or not
you were responsible for the inaccuracy;

▪
You improperly or with gross negligence, including in a supervisory capacity,
fail to identify, escalate, monitor, or manage, in a timely manner and as
reasonably expected, risks material to the Company or your business group; or

▪
The Company or your business group suffers a material downturn in its financial
performance or suffers a material failure of risk management.

The Committee may consider any factors it determines necessary or appropriate
for purposes of making a determination whether a performance adjustment is
appropriate and the amount of the adjustment based on the particular facts and
circumstances. All determinations by the Committee will be final and binding.
9.
Stock Ownership Provision. In accordance with the terms of the Company’s stock
ownership policy, as may be amended from time to time: (a) if you are an
Executive Officer of the Company or a member of its Operating Committee, as a
condition to receiving this Award, you agree to hold, while employed by the
Company or any Affiliate and for a period of one year after your Retirement, a
number of shares of Common Stock equal to at least 50% of the after-tax shares
of Common Stock (assuming a 50% tax rate) acquired upon vesting and settlement
of Company stock-based awards or pursuant to the exercise of Company stock
options (if applicable), subject to a maximum holding requirement of shares with
a value equal to ten (10) times your cash salary; and (b) if you are not an
Executive Officer or member of the Operating Committee, you are expected to hold
that number of shares while employed by the Company or any Affiliate. 



10.
Additional Provisions. This Award Agreement is subject to the provisions of the
Plan. Capitalized terms not defined in this Award Agreement or by reference to
another document are used as defined in the Plan. If the Plan and this Award
Agreement conflict, the provisions of the Plan will govern. Interpretations of
the Plan and this Award Agreement by the Committee are binding on you and the
Company.



11.
No Employment Agreement. Neither the award to you of the Performance Shares nor
the delivery to you of this Award Agreement or any other document relating to
the Performance Shares will confer on you the right to continued employment with
the Company or any Affiliate. You understand that your employment with the
Company or any Affiliate is “at will” and nothing in this document changes,
alters or modifies your “at will” status or your obligation to comply with all
policies, procedures and rules of the Company, as they may be adopted or amended
from time to time.


7

--------------------------------------------------------------------------------






12.
Section 409A. This Award is intended to comply with the requirements of Section
409A of the Internal Revenue Code of 1986, as amended, and the applicable
Treasury regulations or other binding guidance thereunder (“Section 409A”).
Accordingly, all provisions included in this Award Agreement, or incorporated by
reference, will be interpreted and administered in accordance with that intent.
If any provision of the Plan or this Award Agreement would otherwise conflict
with or frustrate this intent, that provision will be interpreted and deemed
amended or limited so as to avoid the conflict; provided, however, that the
Company makes no representation that the Award is exempt from or complies with
Section 409A and makes no undertaking to preclude Section 409A from applying to
the Award. The Company will have no liability to you or to any other party if
the Award or payment of the Award that is intended to be compliant with
Section 409A is not so compliant or for any action taken by the Committee with
respect thereto.



13.
Six-month Delay. Notwithstanding any provision of the Plan or this Award
Agreement to the contrary, if, upon your Separation from Service for any reason,
the Company determines that you are a “Specified Employee” as defined in Section
409A and in accordance with the definition set forth on Exhibit B to this Award
Agreement, which definition is incorporated by reference herein, your
Performance Shares, if subject to settlement upon your Separation from Service
and if required pursuant to Section 409A, will not settle before the date that
is the first business day following the six-month anniversary of such Separation
from Service, or, if earlier, upon your death.



14.
No Fractional Shares. The number of Performance Shares to be distributed to you
under this Award Agreement will be rounded down to the nearest whole share.



15.
Severability and Judicial Modification. If any provision of this Award Agreement
is held to be invalid or unenforceable under pertinent state law or otherwise or
Wells Fargo elects not to enforce such restriction, the remaining provisions
shall remain in full force and effect and the invalid or unenforceable provision
shall be modified only to the extent necessary to render that provision valid
and enforceable to the fullest extent permitted by law. If the invalid or
unenforceable provision cannot be, or is not, modified, that provision shall be
severed from the Award Agreement and all other provisions shall remain valid and
enforceable.



16.
Applicable Law. This Award Agreement and the award of Performance Shares
evidenced hereby will be governed by, and construed in accordance with the laws
of the state of Delaware (without regard to its choice-of-law provisions),
except to the extent Federal law would apply.



17.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on your participation in the Plan, on the Award and on any shares
of Common Stock acquired under the Plan, to the extent the Company determines it
is necessary or advisable in order to comply with applicable law or facilitate
the administration of the Plan and provided the imposition of the term or
condition will not result in adverse accounting expense to the Company, and to
require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.



18.
Electronic Delivery and Acceptance. The Company is electronically delivering
documents related to current or future participation in the Plan and is
requesting your consent to participate in the Plan by electronic means. You
hereby consent to receive such documents by electronic delivery and agree to
participate in the Plan through the current plan administrator’s on-line system,
or any other on-line system or electronic means that the Company may decide, in
its sole discretion, to use in the future.



19.
Entire Agreement. The Plan is incorporated herein by reference. The Plan and
this Award Agreement (including Exhibits A and B attached hereto) constitute the
entire agreement of the parties with respect to the Award and supersede in their
entirety all prior proposals, undertakings and agreements, written or oral, and
all other communications between the Company and the Participant with respect to
the Award.

[Insert requirement to acknowledge and accept grant terms]

8

--------------------------------------------------------------------------------




WELLS FARGO & COMPANY
LONG-TERM INCENTIVE COMPENSATION PLAN
PERFORMANCE SHARE AWARD AGREEMENT


Exhibit A to Performance Share Award Agreement


This Exhibit A sets forth the manner in which the Final Award Number will be
determined.


Definitions


Capitalized terms used but not defined herein (including, but not limited to,
Return on Realized Common Equity) shall have the same meanings assigned to them
in the Plan and the Award Agreement. In addition, the following terms used in
the text of this Exhibit A shall have the meanings set forth below:


“Average Return on Realized Common Equity” means for each of the Financial
Performance Group Companies the sum of such company’s Return on Realized Common
Equity for each of the 12-month periods ending [applicable dates during the
Performance Period] , which sum is then divided by [applicable divisor], rounded
to two decimals.


“Company Return on Realized Common Equity Ranking” means the rank of the
Company’s Average Return on Realized Common Equity relative to the Average
Return on Realized Common Equity achieved by each of the other Financial
Performance Group Companies.


“Final Award Number Percentage” means the “Final Award Number Percentage”
determined in accordance with the Determination of Final Award Number section of
this Exhibit A.


“Financial Performance Group Companies” means, in addition to the Company, the
companies listed below provided that any such company for which financial data
as of [end of Performance Period], is not publicly available shall be eliminated
as a Financial Performance Group Company.


[Financial Performance Group Companies]


“Net Operating Loss” means for any year in the Performance Period a loss that
results from adjusting a net loss as reported in the Company's consolidated
financial statements to eliminate the effect of the following items, each
determined based on generally accepted accounting principles: (1) losses
resulting from discontinued operations; (2) extraordinary losses; (3) the
cumulative effect of changes in generally accepted accounting principles; and
(4) any other unusual or infrequent loss which is separately identified and
quantified.


Determination of Final Award Number


Net Operating Loss Adjustments. If the Company incurs a Net Operating Loss for
any year in the Performance Period, the Target Award Number will be reduced by
one-third for each such year, effective upon certification by the Committee of a
Net Operating Loss for such year. The Target Award Number after giving effect to
each such Net Operating Loss adjustment is referred to herein as the “NOL
Adjusted Target Award Number.” If the Company does not incur a Net Operating
Loss in any year in the Performance Period, your NOL Adjusted Target Award
Number will be the same as your Target Award Number.


RORCE Adjustment. The NOL Adjusted Target Award Number will be adjusted upward
or downward depending on the Company’s Average Return on Realized Common Equity
performance over the Performance Period as follows:


1.
Absolute RORCE. If the Company Average Return on Realized Common Equity is equal
to or greater than [applicable %], your Final Award Number will be determined by
multiplying the NOL Adjusted Target Award Number by [applicable %]. If the
Company Average Return on Realized Common Equity is less than [applicable %],
your Final Award Number will be [applicable % or other applicable number].


9

--------------------------------------------------------------------------------






2.
Relative RORCE. If the Company Average Return on Realized Common Equity is less
than [applicable %] but equal to or greater than [applicable %], the Final Award
Number will be determined by the Company Return on Realized Common Equity
Ranking in accordance with the chart below to calculate your Final Award Number
of Performance Shares. The Final Award Number of Performance Shares will be
determined by multiplying (i) the Final Award Number Percentage (rounded to the
nearest whole percent) by (ii) your NOL Adjusted Target Award Number. Each Final
Award Number Percentage in the chart below will be based on the Company Return
on Realized Common Equity Ranking in each quartile among the Financial
Performance Group Companies and apply to the lowest ranking percentile in each
quartile that is equal to or greater than the Company Return on Realized Common
Equity Ranking percentile shown.



Company Return on Realized
Common Equity Ranking
Final Award Number Percentage
Final Award Number of
 Performance Shares
[applicable ranking]
[applicable %]
[applicable %] x NOL Adjusted Target Award Number
 [applicable ranking]
[applicable %]
[applicable %] x NOL Adjusted Target Award Number
 [applicable ranking]
[applicable %]
[applicable %] x NOL Adjusted Target Award Number
----
[applicable %]
[applicable %] x NOL Adjusted Target Award Number



If the Company Return on Realized Common Equity Ranking is [applicable ranking
range], the Final Award Number Percentage shall be interpolated on a
straight-line basis between [applicable percentage range] and the Final Award
Number of Performance Shares shall be interpolated on a corresponding
straight-line basis between [applicable percentage range]of the NOL Adjusted
Target Award Number.


If the Company Return on Realized Common Equity Ranking is [applicable ranking
range], the Final Award Number Percentage shall be interpolated on a
straight-line basis between [applicable percentage range] and the Final Award
Number of Performance Shares shall be interpolated on a corresponding
straight-line basis between [applicable percentage range] of the NOL Adjusted
Target Award Number.


If the Company does not have the lowest Average Return on Realized Common Equity
among the Financial Performance Group Companies and the Company Return on
Realized Common Equity Ranking is [applicable ranking range], the Final Award
Number Percentage shall be interpolated on a straight-line basis between
[applicable percentage range] and the Final Award Number of Performance Shares
shall be interpolated on a straight-line basis between [applicable percentage
range]of the NOL Adjusted Target Award Number.


In no event shall the Final Award Number Percentage be greater than [applicable
percentage] nor shall the Final Award Number of Performance Shares be greater
than [applicable percentage] of the NOL Adjusted Target Award Number.


As provided in paragraph 4, you will be entitled to receive Performance Shares
with respect to dividend equivalents on the Final Award Number (or the Target
Award Number, as applicable and as may be adjusted under paragraphs 3(a), 3(b),
3(c) and 3(d)) to determine the total number of Performance Shares that will be
distributed to you upon settlement.


Committee Determination


The Committee shall determine the Final Award Number of Performance Shares after
the end of the Performance Period and not later than [applicable date] and the
date the Committee makes such determination is referred to in this Award as the
“Determination Date.” The Committee shall make all determinations in calculating
the Final Award Number of Performance Shares and the Committee’s determination
shall be binding.

10

--------------------------------------------------------------------------------




WELLS FARGO & COMPANY
LONG-TERM INCENTIVE COMPENSATION PLAN
PERFORMANCE SHARE AWARD AGREEMENT


Exhibit B to Performance Share Award Agreement


Cause


“Cause” means your termination of employment by the Company or an Affiliate
arising from or on or after (1) the continued failure by you to substantially
perform your duties; (2) your conviction of a crime involving dishonesty or
breach of trust, conviction of a felony, or commission of any act that makes you
ineligible for coverage under Wells Fargo's fidelity bond or otherwise makes you
ineligible for continued employment; or (3) your violation of the Company’s
policies, including but not limited to Wells Fargo’s Code of Ethics and Business
Conduct, Information Security Policies and Compliance and Risk Management
Accountability Policy.


Change in Control


“Change in Control” means a change in the ownership or effective control of the
Company or the Affiliate that employs you, or in the ownership of a substantial
portion of the assets of the Company or the Affiliate that employs you within
the meaning of Treas. Reg. section 1.409A-3(i)(5) as determined by the Company.


Disability


You will be considered to have a “Disability” if you are (1) receiving income
replacement benefits for a period of not less than three months under the
Company’s or an Affiliate’s long-term disability plan as a result of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or (b) determined by the Social Security Administration to be
eligible for social security disability benefits.


Separation from Service


A “Separation from Service” occurs upon your death, retirement or other
termination of employment or other event that qualifies as a “separation from
service” under Internal Revenue Code Section 409A and the applicable regulations
thereunder as in effect from time to time. The Company shall determine in each
case when a Separation from Service has occurred, which determination shall be
made in a manner consistent with Treasury Regulation Section 1.409A-1(h). The
Company shall determine that a Separation from Service has occurred as of a
certain date when the facts and circumstances indicate that the Company (or an
Affiliate, if applicable) and you reasonably anticipate that, after that date,
you will render no further services, or your level of bona fide services (either
as an employee or independent contractor) will permanently decrease to a level
that is 20% or less than the average level of your bona fide services (either as
an employee or independent contractor) previously in effect for you over the
immediately preceding 36-month period (or your entire period of service, if you
have been providing services for less than 36 months).


The following presumptions shall also apply to all such determinations:


(1)
Transfers. A Separation from Service has not occurred upon your transfer of
employment from the Company to an Affiliate or vice versa, or from an Affiliate
to another Affiliate.



(2)
Medical leave of absence. Where you have a medical leave of absence due to any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than six months, and you have not returned to employment with the Company or an
Affiliate, a Separation from Service has occurred on the earlier of: (A) the
first day on which you would not be considered “disabled” under any disability
policy of the Company or Affiliate under which you are then receiving a benefit;
or (B) the first day on which your medical leave of absence period exceeds 29
months.




11

--------------------------------------------------------------------------------




(3)
Military leave of absence. Where you have a military leave of absence, and you
have not returned to employment with the Company or an Affiliate, a Separation
from Service has occurred on the day next following the last day on which you
are entitled to reemployment rights under USERRA.



(4)
Salary continuation leave. A Separation from Service has occurred on the first
day of your salary continuation leave taken under the Company’s salary
continuation leave program.



(5)
Other leaves of absence. In the event that you are on a bona fide leave of
absence, not otherwise described in this definition, from which you have not
returned to employment with the Company or an Affiliate, your Separation from
Service has occurred on the first day on which your leave of absence period
exceeds six months or, if earlier, upon your termination of employment (provided
that such termination of employment constitutes a Separation from Service in
accordance with the last sentence of the first paragraph of this definition).



(6)
Asset purchase transaction. If, in connection with the sale or other disposition
of substantial assets (such as a division or substantially all assets of a trade
or business) of the Company or an Affiliate to an unrelated buyer, you become an
employee of the buyer or an affiliate of the buyer upon the closing of or in
connection with such transaction, a Separation from Service has not occurred if
the Company and the buyer have specified that such transaction will not, with
respect to any individual affected by such transaction who becomes an employee
of the buyer or an affiliate, be considered a “separation from service” under
Treasury Regulation Section 1.409A-1(h), and such specification meets the
requirements of Treasury Regulation Section 1.409A-1(h)(4).



Specified Employee


A “Specified Employee” means:


(1)
Any Participant who is a “key employee” under Internal Revenue Code
Section 416(i)(1)(A)(i), (ii) or (iii) (applied in accordance with the
regulations thereunder and disregarding Internal Revenue Code Section 416(i)(5))
at any time during the 12-month period ending on the specified employee
identification date. For purposes of determining “key employee” status under
Internal Revenue Code Section 416(i)(1)(A)(i), except as required under such
provision and the regulations thereunder, the term “officer” shall refer to an
employee of the Company or an Affiliate with the title Senior Vice President or
above, and



(2)
Any participant who served as a member of the Company’s Management Committee at
any time during the 12-month period ending on the specified employee
identification date.



For purposes of applying Internal Revenue Code section 409A, the “specified
employee identification date” is each December 31. Any person described in (1)
or (2) above on a specified employee identification date shall be treated as a
Specified Employee for the entire 12-month period beginning on the following
April 1.


Notwithstanding the above, in the event of a corporate transaction to which the
Company or an Affiliate is a party, the Company may, in its discretion,
establish a method for determining Specified Employees pursuant to Treasury
Regulation Section 1.409A-1(i)(6).

12

--------------------------------------------------------------------------------




Wells Fargo Agreement
Regarding Trade Secrets, Confidential Information, and Non-Solicitation


I. Introduction
In consideration for the Performance Share Award granted to me by Wells Fargo &
Company on [insert date], on the terms and conditions contained in the
Performance Share Award Agreement (“Performance Share Award Agreement”), I
acknowledge that the nature of my employment with and performance of services
for Wells Fargo & Company and its affiliates (the “Company”) permits me to have
access to certain of its trade secrets and confidential and proprietary
information and that such information is, and shall always remain, the sole
property of the Company. Any unauthorized disclosure or use of this information
would be wrongful and would cause the Company irreparable harm. Therefore, I
agree as follows:


II. Trade Secrets and Confidential Information
During the course of my employment I have acquired, and will acquire, knowledge
of the Company’s Trade Secrets and other proprietary information relating to its
business, business methods, personnel, and customers (collectively referenced as
“Confidential Information”). “Trade Secrets” are defined as information,
including but not limited to, a formula, pattern, compilation, program, device,
method, technique, or process, that: (1) derives independent economic value,
actual or potential, from not being generally known to the public or to other
persons who can obtain economic value from its disclosure or use and (2) is the
subject of efforts that are reasonable under the circumstances to maintain its
secrecy. The Company’s Trade Secrets include, but are not limited to, the
following:


•
the names, address, and contact information of the Company’s customers and
prospective customers, as well as any other personal or financial information
relating to any customer or prospect, including, without limitation, account
numbers, balances, portfolios, maturity and/or expiration or renewal dates,
loans, policies, investment activities, purchasing practices, insurance, annuity
policies and objectives;

•
any information concerning the Company’s operations, including without
limitation, information related to its methods, services, pricing, costs,
margins and mark-ups, finances, practices, strategies, business plans,
agreements, decision-making, systems, technology, policies, procedures,
marketing, sales, techniques, agent information and processes;

•
any other proprietary and/or confidential information relating to the Company’s
customers, employees, products, services, sales, technologies, or business
affairs.



I understand that Records of the Company also constitute Confidential
Information and that my obligation to maintain the confidentiality thereof
continues at all times during and after my employment. “Records” include, but
are not limited to, original, duplicated, computerized, memorized, handwritten
or any other form of information, whether contained in materials provided to me
by the Company, or by any institution acquired by the Company, or compiled by me
in any form or manner including information in documents or electronic devices,
such as software, flowcharts, graphs, spreadsheets, resource manuals,
videotapes, calendars, day timers, planners, rolodexes, or telephone directories
maintained in personal computers, laptop computers, personal digital assistants
or any other device. These records do not become any less confidential or
proprietary to the Company because I may commit some of them to memory or
because I may otherwise maintain them outside of the Company’s offices.


I agree that Confidential Information of the Company is to be used by me solely
and exclusively for the purpose of conducting business on behalf of the Company.
I am expected to keep such Confidential Information confidential and not to
divulge, use or disclose this information except for that purpose. If I resign
or am terminated from my employment for any reason, I agree to immediately
return to the Company all Records and Confidential Information, including
information maintained by me in my office, personal electronic devices, and/or
at home.


III. Non-Solicitation of Company’s Employees and Customers
I agree that for the period beginning on my termination date with the Company
through the greater of (i) the period beginning on my termination date through
the Determination Date as defined in the Performance Share Award Agreement or
(ii) the one-year period following my termination date (“the Non-Solicitation
Period”), I will not do any of the following, either directly or indirectly or
through associates, agents, or employees:



--------------------------------------------------------------------------------






a.
solicit, recruit or promote the solicitation or recruitment of any employee or
consultant of the Company for the purpose of encouraging that employee or
consultant to leave the Company’s employ or sever an agreement for services; or



b.
to the fullest extent enforceable under the applicable state law, solicit,
participate in or promote the solicitation of any of the Company's clients,
customers, or prospective customers with whom I had Material Contact and/or
regarding whom I received Confidential Information, for the purpose of providing
products or services (“Competitive Products/Services”). “Material Contact” means
interaction between me and the customer, client or prospective customer within
one (1) year prior to my Separation of Service (as defined in the Performance
Award Agreement) which takes place to manage, service or further the business
relationship.



This limitation is not intended to limit the Company’s right to prevent
misappropriation of its Confidential Information beyond the Non-Solicitation
Period.


IV. Assignment of Inventions
I acknowledge and agree that all inventions and all worldwide intellectual
property rights that I make, conceive or first reduce to practice (alone or in
conjunction with others) during my employment with the Company are owned by the
Company that (1) relate at the time of conception or reduction to practice of
the invention to the Company’s business, or actual or demonstrably anticipated
research or development of the Company whether or not I made, conceived or first
reduced the inventions to practice during normal working hours; and (2) involve
the use of any time, material, information, or facility of the Company.


V. Partial Invalidity
If any provision of this Agreement is held to be invalid or unenforceable by a
court of competent jurisdiction, the remaining provisions of this Agreement
shall remain in full force and effect and the invalid or unenforceable provision
shall be modified only to the extent necessary to render that provision valid
and enforceable to the fullest extent permitted by law. If the invalid or
unenforceable provision cannot be modified, that provision shall be severed from
the Agreement and all other provisions shall remain valid and enforceable.


VI. Choice of Law/Integration/Survival
This Agreement and any dispute, controversy or claim which arises under or
relates in any way to it shall be governed by the law of the state where the
incident(s) giving rise to the dispute or claim arose. This Agreement supersedes
any prior written or verbal agreements pertaining to the subject matter herein,
and is intended to be a final expression of our Agreement with respect only to
the terms contained herein. There may be no modification of this Agreement
except in writing signed by me and an executive officer of the Company. This
Agreement shall survive my employment by the Company, inure to the benefit of
successors and assigns of the Company, and is binding upon my heirs and legal
representatives.


Acknowledgement


I acknowledge that I have read, understand, and received a copy of this
Agreement, and will abide by its terms.




                                        
[Name of Executive]                    Date




End of Form of Performance Share Award Agreement
For Grants on or after February 23, 2016







--------------------------------------------------------------------------------




Form of Restricted Share Rights Award Agreement for Grants on or after
February 23, 2016
Brackets identify provisions that may vary depending on the particular grant,
grant recipient
and/or other relevant factor.


WELLS FARGO & COMPANY
LONG-TERM INCENTIVE COMPENSATION PLAN
RESTRICTED SHARE RIGHTS AWARD AGREEMENT


Name:
 
Grant Date:
 
I.D. Number:
 
Number of RSRs:
 

1.
Award. To encourage your continued employment with the Company or any Affiliate
and to motivate you to help the Company increase stockholder value over the long
term, Wells Fargo & Company (the “Company”) has awarded you the number of
Restricted Share Rights [if award agreement posted on plan administrator’s
website: as set forth on the acknowledgement screen for your grant on this
website] [if not posted: indicated above] (the “Award”). Each Restricted Share
Right entitles you to receive one share of Wells Fargo & Company common stock
("Common Stock") contingent upon vesting and subject to the other terms and
conditions set forth in the Company’s Long‑Term Incentive Compensation Plan, as
may be amended from time to time (the “Plan”) and this Award Agreement.



2.
Vesting. Except as otherwise provided in this Award Agreement, and subject to
the Company’s right to recoup or forfeit all or any portion of this Award and
other conditions as provided in this Award Agreement[, including but not limited
to the performance conditions in [applicable paragraphs] below], the Restricted
Share Rights will vest and be settled according to the following schedule:

[Vesting Schedule]
Shares of Common Stock in settlement of the RSRs will be issued to you or, in
case of your death, your Beneficiary determined in accordance with the Plan.
Although you may receive dividend equivalents as provided below, you will have
no rights as a stockholder of the Company with respect to your Restricted Share
Rights until settlement. Upon vesting, each Restricted Share Right will be
settled and distributed as one share of Common Stock except as otherwise
provided in the Plan or this Award Agreement.
3.
Termination.

(a)
If you cease to be an Employee due to your death, any then unvested Restricted
Share Right awarded hereby (including any Restricted Share Right granted with
respect to dividend equivalents as provided below) will immediately vest upon
your date of death and will be settled and distributed to your Beneficiary in
shares of Common Stock between January 2 and March 1 of the year following the
year in which you die. Notwithstanding the foregoing, if by the last date set
forth herein your Beneficiary has not presented evidence deemed satisfactory by
the Company to allow transfer of the shares of Common Stock to the Beneficiary
under applicable laws, the Company may treat all unvested Restricted Share
Rights as cancelled, in which case the Company shall have no obligation to issue
shares of Common Stock or benefits in lieu of such shares to your Beneficiary
and shall have no liability therefor.

(b)
If you incur an involuntary [Separation from Service][termination from
employment] as a result of one of the following:

(1)
application of the Company’s Extended Absence Policy to you in connection with a
Disability,

(2)
your displacement and receipt of an immediate lump sum severance benefit,
placement on a Salary Continuation Leave of Absence or placement on another
leave of absence associated with your displacement which will result in your
receipt of a severance benefit in connection with that leave, or

(3)
the Company or an Affiliate entering into a corporate transaction with another
company (the “buyer”) (including a transaction where the buyer acquires all or
any portion of the assets, stock or operations of the Company or Affiliate) and
pursuant to the terms of the transaction your continuing in employment with the
buyer after completion of the corporate transaction,




--------------------------------------------------------------------------------




any then unvested Restricted Share Right awarded hereby (including any
Restricted Share Right granted with respect to dividend equivalents as provided
below) will immediately vest and will be settled and distributed to you in
shares of Common Stock within 90 days from your [Separation from
Service][termination of employment or, if earlier, by March 1 of the year
following the year in which the Restricted Share Rights vest][, subject to the
performance conditions in [applicable paragraphs] below.
The definitions of the terms [“Separation from Service” (which is determined by
the Company in accordance with Section 409A (as defined in paragraph 11
below)),] and “Disability” are set forth on Exhibit A to this Award Agreement,
which definitions are incorporated by reference herein.
(c)
[If you have a Separation from Service that is not addressed in paragraph 3(b)
above for a reason other than Cause and you satisfy the definition of Retirement
under the Plan on your Separation from Service date or you satisfy the
definition of Retirement following your Separation from Service date at the end
of an approved leave of absence not to exceed six months, any then unvested
Restricted Share Right awarded hereby (including any Restricted Share Right
granted with respect to dividend equivalents as provided below) will continue to
vest and be settled upon the scheduled vesting date as set forth in paragraph 2
above[, subject to the conditions and restrictions in [applicable paragraphs]
below]; provided, however, if you die following Retirement, subject to the
limitations set forth in paragraph 3(a), any then unvested Restricted Share
Right will vest immediately upon your date of death and will be settled and
distributed to your Beneficiary in shares of Common Stock between January 2 and
March 1 of the year following the year in which you die. The definition of the
term “Cause” is set forth on Exhibit A to this Award Agreement, which definition
is incorporated by reference herein.]

(d)
If the Affiliate that employs you incurs a Change in Control and you do not
continue employment with the Company or another Affiliate of the Company
immediately after the Change in Control, any then unvested Restricted Share
Right awarded hereby (including any Restricted Share Right granted with respect
to dividend equivalents as provided below) will immediately vest and will be
settled and distributed to you in shares of Common Stock within 90 days from the
date the Change in Control occurred [or, if earlier, by March 1 of the year
immediately following the year in which the Change in Control occurred][,
subject to the conditions and restrictions in [applicable paragraphs] below].
Exhibit A to this Award Agreement sets forth the definition of the term “Change
in Control,” which definition is incorporated in this Award Agreement by
reference.

(a)
If you [incur a Separation from Service][terminate employment] other than for a
reason described in paragraphs 3(a), (b), (c), or (d) above, any then unvested
Restricted Share Right awarded hereby (including any Restricted Share Right
granted with respect to dividend equivalents as provided below) will immediately
terminate without notice to you and will be forfeited.



4.
Dividend Equivalents. During the period beginning on the Grant Date and ending
on the date the applicable Restricted Share Rights vest and are distributed, or
are forfeited or cancelled, whichever occurs first, if the Company pays a
dividend on the Common Stock, you will automatically receive, as of the payment
date for such dividend, dividend equivalents in the form of additional
Restricted Share Rights based on the amount or number of shares that would have
been paid on the Restricted Share Rights had they been issued and outstanding
shares of Common Stock as of the record date and, if a cash dividend, the
closing price of the Common Stock on the New York Stock Exchange as of the
dividend payment date. You will also automatically receive dividend equivalents
with respect to such additional Restricted Share Rights, to be granted in the
same manner. Restricted Share Rights granted with respect to dividend
equivalents will be subject to the same vesting schedule and other terms and
conditions as the underlying Restricted Share Rights, including the Company’s
right of recoupment or forfeiture, and will be distributed in shares of Common
Stock when, and if, the underlying Restricted Share Rights are settled and
distributed.



5.
Tax Withholding. Regardless of any action the Company or an Affiliate which is
your employer (the “Employer”) takes with respect to any or all income tax,
payroll tax, payment on account or other tax-related items related to your
participation in the Plan and legally applicable to you or deemed by the Company
or the Employer to be an appropriate charge to you even if technically due by
the Company or the Employer (“Tax-Related Items”), you acknowledge that the
ultimate liability for all Tax-Related Items is and remains your responsibility
and may exceed the amount actually withheld by the Company or the Employer. You
further acknowledge that the Company and/




--------------------------------------------------------------------------------




or the Employer: (a) make no representations or undertakings regarding the
treatment of any Tax-Related Items in connection with any aspect of the Award,
including the grant, vesting or settlement of the Restricted Share Rights, the
issuance of shares of Common Stock upon settlement of the Restricted Share
Rights, the subsequent sale of shares of Common Stock acquired pursuant to such
issuance and the receipt of any dividends and/or any dividend equivalents; and
(b) do not commit to and are under no obligation to structure the terms of the
grant or any aspect of the Award to reduce or eliminate your liability for such
Tax-Related Items or to achieve any particular tax result. Further, if you are
subject to tax on the Award in more than one jurisdiction at the time of any
relevant taxable event, you acknowledge that the Company and/or the Employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
Prior to any relevant taxable or tax withholding event, as applicable, you shall
pay or make adequate arrangements satisfactory to the Company or the Employer to
satisfy all Tax-Related Items. In this regard, you authorize the Company and/or
the Employer, or their respective agents, at their discretion and pursuant to
such procedures as the Company may specify from time to time, to satisfy the
obligations with regard to all Tax-Related Items by one or a combination of the
following: (1) withholding from any wages or other cash compensation paid to you
by the Company and/or the Employer; (2) withholding from proceeds of the sale of
shares of Common Stock acquired upon vesting and settlement of the Restricted
Share Rights either through a voluntary sale or through a mandatory sale
arranged by the Company (on your behalf pursuant to this authorization); or (3)
withholding in shares of Common Stock to be issued upon vesting and settlement
of the Restricted Share Rights. Notwithstanding the foregoing, if you are
subject to the short-swing profit rules of Section 16(b) of the Securities
Exchange Act of 1934 (the “Exchange Act”), the Company will withhold in shares
of Common Stock upon the relevant tax withholding event[, except with respect to
any Tax-Related Items required to be withheld prior to the vesting dates set
forth in paragraph 2 which may be withheld from your wages or other cash
compensation]. Only if withholding in shares of Common Stock is prevented by
applicable law or has materially adverse accounting or tax consequences, may the
Tax-Related Items withholding obligation for individuals subject to Section
16(b) of the Exchange Act be satisfied by one or a combination of methods (1)
and (2) above.
To avoid negative accounting treatment, the Company may withhold or account for
Tax-Related Items by considering applicable minimum statutory withholding
amounts or other applicable withholding rates. Anything to the contrary in this
paragraph 5 notwithstanding, the Company or the Employer’s right to withhold any
amounts payable pursuant to this Award to cover Tax-Related Items for any
portion of the Award that is considered deferred compensation subject to Section
409A shall be limited to the minimum amount permitted to avoid a prohibited
acceleration under Section 409A. If the obligation for Tax-Related Items is
satisfied by withholding in shares of Common Stock, for tax purposes, you will
be deemed to have been issued the full number of shares of Common Stock subject
to the vested Restricted Share Rights, notwithstanding that a number of the
shares of Common Stock are held back solely for the purpose of paying the
Tax-Related Items due as a result of any aspect of your participation in the
Plan.
Finally, you shall pay to the Company or the Employer any amount of Tax-Related
Items that the Company or the Employer may be required to withhold or account
for as a result of your participation in the Plan that cannot be satisfied by
the means previously described. The Company may refuse to issue or deliver the
shares or the proceeds of the sale of shares of Common Stock, if you fail to
comply with your obligations in connection with the Tax-Related Items.
6.
Nontransferable. Unless the Committee provides otherwise, (i) no rights under
this Award will be assignable or transferable, and neither you nor your
Beneficiary will have any power to anticipate, alienate, dispose of, pledge or
encumber any rights under this Award, and (ii) the rights and the benefits of
this Award may be exercised and received during your lifetime only by you or
your legal representative.



7.
Other Restrictions; Amendment. The issuance of Common Stock hereunder is subject
to compliance by the Company and you with all legal requirements applicable
thereto, including tax withholding obligations, and with all applicable
regulations of any stock exchange on which the Common Stock may be listed at the
time of issuance. Subject to paragraph[s] 11 [and 12] below, the Committee may,
in its sole discretion and without your consent, reduce, delay vesting, modify,
revoke, cancel, impose additional conditions and restrictions on or recover all
or a portion of this Award if the Committee deems it necessary or advisable to
comply with applicable laws, rules and regulations. This Award is subject to any
applicable recoupment or “clawback” policies of the Company, as




--------------------------------------------------------------------------------




amended from time to time, and any applicable recoupment or clawback
requirements imposed under laws, rules and regulations.


8.
Performance Conditions. The Award is fully conditioned on and subject to
performance adjustments, which include the right of the Committee to cancel all
or any unpaid portion of an Award, if the Committee determines in its sole
discretion that:

▪
You engage in misconduct which has or might reasonably be expected to have
reputational or other harm to the Company or any conduct that constitutes Cause;

▪
You engage in misconduct or commit a material error that causes or might
reasonably be expected to cause significant financial or reputational harm to
the Company or your business group;

▪
The Award was based on materially inaccurate performance metrics, whether or not
you were responsible for the inaccuracy;

▪
You improperly or with gross negligence, including in a supervisory capacity,
fail to identify, escalate, monitor, or manage, in a timely manner and as
reasonably expected, risks material to the Company or your business group; or

▪
The Company or your business group suffers a material downturn in its financial
performance or suffers a material failure of risk management.

The Committee may consider any factors it determines necessary or appropriate
for purposes of making a determination whether a performance adjustment is
appropriate and the amount of the adjustment based on the particular facts and
circumstances. All determinations by the Committee will be final and binding.


9.
Restrictive Covenants. In consideration of the terms of this Award and your
access to Confidential Information, you agree to the restrictive covenants and
associated remedies as set forth below, which exist independently of and in
addition to any obligation to which you are subject under the terms of the Wells
Fargo Agreement Regarding Trade Secrets, Confidential Information,
Non-Solicitation, And Assignment Of Inventions (the “TSA”):

(a)
Trade Secrets and Confidential Information. During the course of your
employment, you will acquire knowledge of the Company’s and/or any Affiliate’s
(collectively “WFC”) Trade Secrets and other proprietary information relating to
its business, business methods, personnel, and customers (collectively,
“Confidential Information”). “Trade Secrets” means WFC’s confidential
information, which has an economic value in being secret and which WFC has taken
steps to keep secret and you understand and agree that Trade Secrets include,
but are not limited to, confidentially maintained client and customer lists and
information, and confidentially maintained prospective client and customer lists
and information. You agree that Confidential Information of WFC is to be used
solely and exclusively for the purpose of conducting business on behalf of WFC.
You agree to keep such Confidential Information confidential and will not
divulge, use or disclose this information except for that purpose. In addition,
you agree that, both during and after your employment, you will not remove,
share, disseminate or otherwise use WFC’s Trade Secrets to directly or
indirectly solicit, participate in or promote the solicitation of any of WFC’s
clients, customers, or prospective customers for the purpose of providing
products or services that are in competition with WFC’s products or services.

(b)
Assignment of Inventions. You acknowledge and agree that all inventions and all
worldwide intellectual property rights that you make, conceive or first reduce
to practice (alone or in conjunction with others) during your employment with
WFC are owned by WFC that (1) relate at the time of conception or reduction to
practice of the invention to WFC’s business, or actual or demonstrably
anticipated research or development of WFC whether or not you made, conceived or
first reduced the inventions to practice during normal working hours; and (2)
involve the use of any time, material, information, or facility of WFC.

(c)
Non-solicitation. If you are currently subject to a TSA, you shall continue to
be bound by the terms of the TSA. If you are not currently subject to a TSA, you
agree to the following:

For a period of one year immediately following termination of your employment
for any reason, you will not do any of the following, either directly or
indirectly or through associates, agents, or employees:
i.
solicit, recruit  or promote the solicitation or recruitment of any employee or
consultant of WFC for the purpose of encouraging that employee or consultant to
leave WFC’s employ or sever an agreement for services; or  

ii.
to the fullest extent enforceable under the applicable state law, solicit,
participate in or promote the




--------------------------------------------------------------------------------




solicitation of any of WFC’s clients, customers, or prospective customers with
whom you had Material Contact and/or regarding whom you received Confidential
Information, for the purpose of providing products or services that are in
competition with WFC’s products or services. "Material Contact" means
interaction between you and the customer, client or prospective customer within
one (1) year prior to your last day as a team member which takes place to
manage, service or further the business relationship.
The one-year limitation is not intended to limit WFC’s right to prevent
misappropriation of its Confidential Information beyond the one-year period.
(d)
Violation of TSA or Restrictive Covenants. If you breach any of the terms of a
TSA and/or the restrictive covenants above, all unvested Restricted Share Rights
shall be immediately and irrevocably forfeited. For any Restricted Share Rights
that vested within one (1) year prior to the termination of your employment with
WFC or at any time after your termination, you shall be required to repay or
otherwise reimburse WFC an amount having a value equal to the aggregate fair
market value (determined as of the date of vesting) of such vested shares. This
paragraph does not constitute the Company’s exclusive remedy for violation of
your restrictive covenant obligations, and WFC may seek any additional legal or
equitable remedy, including injunctive relief, for any such violation.



10.
No Employment Agreement. Neither the award to you of the Restricted Share Rights
nor the delivery to you of this Award Agreement or any other document relating
to the Restricted Share Rights will confer on you the right to continued
employment with the Company or any Affiliate. You understand that your
employment with the Company or any Affiliate is “at will” and nothing in this
document changes, alters or modifies your “at will” status or your obligation to
comply with all policies, procedures and rules of the Company, as they may be
adopted or amended from time to time.



11.
Section 409A. This Award is intended to [comply with the requirements of][be
exempt from] Section 409A of the Internal Revenue Code of 1986, as amended, and
the applicable Treasury Regulations or other binding guidance thereunder
(“Section 409A”). Accordingly, all provisions included in this Award Agreement,
or incorporated by reference, will be interpreted and administered in accordance
with that intent. [Therefore, all Restricted Share Rights will be settled and
distributed no later than March 1 of the year following the year when such
Restricted Share Rights vest.] If any provision of the Plan or this Award
Agreement would otherwise conflict with or frustrate this intent, that provision
will be interpreted and deemed amended or limited so as to avoid the conflict;
provided, however, that the Company makes no representation that the Award is
exempt from or complies with Section 409A and makes no undertaking to preclude
Section 409A from applying to the Award. The Company will have no liability to
you or to any other party if the Award or payment of the Award that is intended
to be [compliant with][exempt from] Section 409A is not so [compliant][exempt]
or for any action taken by the Committee with respect thereto.



12.
[Six-month Delay. Notwithstanding any provision of the Plan or this Award
Agreement to the contrary, if, upon your Separation from Service for any reason,
the Company determines that you are a “Specified Employee” as defined in Section
409A and in accordance with the definition set forth on Exhibit A to this Award
Agreement, which definition is incorporated by reference herein, your Restricted
Share Rights, if subject to settlement upon your Separation from Service and if
required pursuant to Section 409A, will not settle before the date that is the
first business day following the six-month anniversary of such Separation from
Service, or, if earlier, upon your death.]



13.
Stock Ownership Provision. In accordance with the terms of the Company’s stock
ownership policy, as may be amended from time to time: (a) if you are an
Executive Officer of the Company or a member of its Operating Committee, as a
condition to receiving this Award, you agree to hold, while employed by the
Company or any Affiliate and for a period of one year after your Retirement, a
number of shares of Common Stock equal to at least 50% of the after-tax shares
of Common Stock (assuming a 50% tax rate) acquired upon vesting and settlement
of Company stock-based awards or pursuant to the exercise of Company stock
options (if applicable), subject to a maximum holding requirement of shares with
a value equal to ten (10) times your cash salary; and (b) if you are not an
Executive Officer or member of the Operating Committee, you are expected to hold
that number of shares while employed by the Company or any Affiliate.




--------------------------------------------------------------------------------




14.
Severability and Judicial Modification. If any provision of this Award Agreement
is held to be invalid or unenforceable under pertinent state law or otherwise or
Wells Fargo elects not to enforce such restriction, including but not limited to
paragraph 9(c)ii, the remaining provisions shall remain in full force and effect
and the invalid or unenforceable provision shall be modified only to the extent
necessary to render that provision valid and enforceable to the fullest extent
permitted by law.  If the invalid or unenforceable provision cannot be, or is
not, modified, that provision shall be severed from the Award Agreement and all
other provisions shall remain valid and enforceable.

15.
Additional Provisions. This Award Agreement is subject to the provisions of the
Plan. Capitalized terms not defined in this Award Agreement are used as defined
in the Plan. If the Plan and this Award Agreement are inconsistent, the
provisions of the Plan will govern. Interpretations of the Plan and this Award
Agreement by the Committee are binding on you and the Company.

16.
Applicable Law. This Award Agreement and the award of Restricted Share Rights
evidenced hereby will be governed by, and construed in accordance with the laws
of the state of Delaware (without regard to its choice-of-law provisions),
except to the extent Federal law would apply.

17.
Imposition of Other Requirements. The Company reserves the right to impose other
requirements on your participation in the Plan, on the Award and on any shares
of Common Stock acquired under the Plan, to the extent the Company determines it
is necessary or advisable in order to comply with applicable law or facilitate
the administration of the Plan and provided the imposition of the term or
condition will not result in adverse accounting expense to the Company, and to
require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.

18.
Electronic Delivery and Acceptance. The Company is electronically delivering
documents related to current or future participation in the Plan and is
requesting your consent to participate in the Plan by electronic means. You
hereby consent to receive such documents by electronic delivery and agree to
participate in the Plan through the current plan administrator’s on-line system,
or any other on-line system or electronic means that the Company may decide, in
its sole discretion, to use in the future.

19.
Entire Agreement. The Plan is incorporated herein by reference. The Plan and
this Award Agreement (including Exhibits A and B attached hereto) constitute the
entire agreement of the parties with respect to the Award and supersede in their
entirety all prior proposals, undertakings and agreements, written or oral, and
all other communications between the Company and the Participant with respect to
the Award.

[Insert requirement to acknowledge and accept grant terms]





--------------------------------------------------------------------------------




Exhibit A
Certain Definitions
[Separation from Service


A Participant’s “Separation from Service” occurs upon his or her death,
retirement or other termination of employment or other event that qualifies as a
“separation from service” under Internal Revenue Code Section 409A and the
applicable regulations thereunder as in effect from time to time. The Company
shall determine in each case when a Participant’s Separation from Service has
occurred, which determination shall be made in a manner consistent with Treasury
Regulation Section 1.409A-1(h). The Company shall determine that a Separation
from Service has occurred as of a certain date when the facts and circumstances
indicate that the Company (or an Affiliate, if applicable) and the Participant
reasonably anticipate that, after that date, the Participant will render no
further services, or the Participant’s level of bona fide services (either as an
employee or independent contractor) will permanently decrease to a level that is
20% or less than the average level of the Participant’s bona fide services
(either as an employee or independent contractor) previously in effect for such
Participant over the immediately preceding 36-month period (or the Participant’s
entire period of service, if the Participant has been providing services for
less than 36 months).


The following presumptions shall also apply to all such determinations:


(1)
Transfers. A Separation from Service has not occurred upon the Participant’s
transfer of employment from the Company to an Affiliate or vice versa, or from
an Affiliate to another Affiliate.



(2)
Medical leave of absence. Where the Participant has a medical leave of absence
due to any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than six months, and he or she has not returned to employment with
the Company or an Affiliate, a Separation from Service has occurred on the
earlier of: (A) the first day on which the Participant would not be considered
“disabled” under any disability policy of the Company or Affiliate under which
the Participant is then receiving a benefit; or (B) the first day on which the
Participant’s medical leave of absence period exceeds 29 months.



(3)
Military leave of absence. Where the Participant has a military leave of
absence, and he or she has not returned to employment with the Company or an
Affiliate, a Separation from Service has occurred on the day next following the
last day on which the Participant is entitled to reemployment rights under
USERRA.



(4)
Salary continuation leave. A Separation from Service has occurred on the first
day of the Participant’s salary continuation leave taken under the Company’s
salary continuation leave program.



(5)
Other leaves of absence. In the event that the Participant is on a bona fide
leave of absence, not otherwise described in this definition, from which he or
she has not returned to employment with the Company or an Affiliate, the
Participant’s Separation from Service has occurred on the first day on which the
Participant’s leave of absence period exceeds six months or, if earlier, upon
the Participant’s termination of employment (provided that such termination of
employment constitutes a Separation from Service in accordance with the last
sentence of the first paragraph of this definition).



(6)
Asset purchase transaction. If, in connection with the sale or other disposition
of substantial assets (such as a division or substantially all assets of a trade
or business) of the Company or an Affiliate to an unrelated buyer, the
Participant becomes an employee of the buyer or an affiliate of the buyer upon
the closing of or in connection with such transaction, a Separation from Service
has not occurred if the Company and the buyer have specified that such
transaction will not, with respect to any individual affected by such
transaction who becomes an employee of the buyer or an affiliate, be considered
a “separation from service” under Treasury Regulation Section 1.409A-1(h), and
such specification meets the requirements of Treasury Regulation Section
1.409A-1(h)(4).]










--------------------------------------------------------------------------------




[Specified Employee


A “Specified Employee” means:


(1)
Any Participant who is a “key employee” under Internal Revenue Code
Section 416(i)(1)(A)(i), (ii) or (iii) (applied in accordance with the
regulations thereunder and disregarding Internal Revenue Code Section 416(i)(5))
at any time during the 12-month period ending on the specified employee
identification date. For purposes of determining “key employee” status under
Internal Revenue Code Section 416(i)(1)(A)(i), except as required under such
provision and the regulations thereunder, the term “officer” shall refer to an
employee of the Company or an Affiliate with the title Senior Vice President or
above, and



(2)
Any participant who served as a member of the Company’s Management Committee at
any time during the 12-month period ending on the specified employee
identification date.



For purposes of applying Internal Revenue Code section 409A, the “specified
employee identification date” is each December 31. Any person described in (1)
or (2) above on a specified employee identification date shall be treated as a
Specified Employee for the entire 12-month period beginning on the following
April 1.


Notwithstanding the above, in the event of a corporate transaction to which the
Company or an Affiliate is a party, the Company may, in its discretion,
establish a method for determining Specified Employees pursuant to Treasury
Regulation Section 1.409A-1(i)(6).]


Disability
You will be considered to have a “Disability” if you are (1) receiving income
replacement benefits for a period of not less than three months under the
Company’s or an Affiliate’s long-term disability plan as a result of any
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or (2) determined by the Social Security Administration to be
eligible for social security disability benefits.


Cause
“Cause” means your termination of employment by the Company or an Affiliate
arising from or on or after (1) the continued failure by you to substantially
perform your duties; (2) your conviction of a crime involving dishonesty or
breach of trust, conviction of a felony, or commission of any act that makes you
ineligible for coverage under Wells Fargo's fidelity bond or otherwise makes you
ineligible for continued employment; or (3) your violation of the Company’s
policies, including but not limited to Wells Fargo’s Code of Ethics and Business
Conduct, Information Security Policies and Compliance and Risk Management
Accountability Policy.


Change in Control
“Change in Control” means a change in the ownership or effective control of the
Company or the Affiliate that employs you, or in the ownership of a substantial
portion of the assets of the Company or the Affiliate that employs you within
the meaning of Treas. Reg. section 1.409A-3(i)(5) as determined by the Company.






End of Form of Restricted Share Rights Award Agreement
For Grants on or after February 23, 2016







